DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021, has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Shimmick on May 7, 2021.
The application has been amended as follows:
1.	An apparatus for tissue resection comprising:
a robotic arm comprising a plurality of linkages and a plurality of actuators at articulating joints of the robot arm, where the plurality of linkages and plurality of actuators are configured to move an end of the robotic arm in six degrees of freedom and wherein the robotic arm is coupled to a base;
a treatment probe comprising an energy source, the treatment probe being coupled to the robotic arm, wherein the treatment probe moves with six degrees of freedom provided by the robotic arm; and
a processor coupled to the robotic arm to position the treatment probe, the processor configured a distal end of the robotic arm to cause a proximal end of the treatment probe to move with the six degrees of freedom along a path and to move a distal end of the treatment probe along a corresponding path to decrease treatment probe movement at a pivot located therebetween and wherein the processor is configured to move the distal end of the robotic arm to advance the treatment probe along a tissue resection boundary and wherein the processor is configured to orient the distal end of the robotic arm to orient the treatment probe to extend along the tissue resection boundary.
2.	The apparatus of claim 1, wherein the robotic arm is configured to move a proximal end of the treatment probe to position the energy source with a position and orientation to resect tissue.
3.	The apparatus of claim 1, wherein the robotic arm is configured to move a proximal end of the treatment probe to position the energy source.
5.	The apparatus of claim 1, wherein the robotic arm is configured to rotate the treatment probe about an elongate axis extending along the treatment probe.
6.	The apparatus of claim 1, wherein the treatment probe is configured to rotate about an elongate axis of the treatment probe while a pose of the robotic arm remains fixed.
7.	The apparatus of claim 1, wherein the energy source comprises a water jet orientated transverse to an elongate axis of the treatment probe to release the water jet to a side of the treatment probe.
8.	The apparatus of claim 1, wherein the energy source comprises a water jet orientated along an elongate axis of the treatment probe to release the water jet toward the tissue in a direction along the elongate axis.
11.	The apparatus of claim 1, wherein the energy source comprises an orifice to release [[the]] a water jet from an orifice at a flow rate to remove glandular tissue faster than collagenous tissue.
is configured to remove the tissue in a plurality of successive layers, wherein each of the plurality of successive layers is removed with a scan pattern of the water jet.
13.	The apparatus of claim 12, wherein the processor is configured the distal end of the robotic arm with a movement corresponding to the scan pattern.
14.	The apparatus of claim 13, wherein the processor is configured robotic arm to advance the treatment probe for resection of a subsequent layer.
15.	The apparatus of claim 13, wherein the processor is configured a flow rate of the water jet for resection of a subsequent layer.
16.	(Canceled)
19.	The apparatus of claim 17, wherein the processor is configured to pivot the treatment probe near an aperture of the enclosure sized to receive the treatment probe.
21.	The apparatus of claim 1, wherein the processor is configured treatment probe at the location to decrease movement of the treatment probe near the pubic bone.
22.	The apparatus of claim 1, wherein a portion of the treatment probe proximal to the pivot location is configured to move in a direction opposite of a distal end of the treatment probe and configured to move an external opening to a urethra in the direction opposite the distal end of the treatment probe.
Allowable Subject Matter
Claims 1-15 and 18-22 are allowed.
the prior art does not teach or suggest, in the context of the claims, a robotic arm comprising a plurality of joints, each joint comprising an actuator, and a processor configured to move and orient the arm to cause the treatment probe to move with six degrees of freedom along a path, to move the distal end of the probe along a corresponding path to decrease probe movement, and to orient and advance the treatment probe along a resection boundary.  Prior art such as Bowling (US 20180353253), Strydom et al. (US 20200261297), and Devengenzo et al. (US 20210030496) teach having an actuator (a stepper motor) at each joint on a robotic arm, but does not teach the technology being used with a processor designed to both control the steering of the arm to move within six degrees of freedom along the path and advancing a path along the resection boundary in the tissue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
	/WADE MILES/             Primary Examiner, Art Unit 3771